Judgment insofar as it convicts the defendant under count one of the indictment reversed on the law and facts and a new trial granted as to that count and otherwise judgment affirmed. Memorandum: There was not sufficient corroboration of the testimony of the accomplices under count 1 of the indictment. All concur, except Goldman, J., who dissents as to the reversal and votes for affirmance. (Appeal from judgment of Oneida County Court convicting defendant of burglary, third degree, and grand larceny, first degree.) Present—Williams, P. J., Bastow, Goldman, Halpern and Henry, JJ.